Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 6, 2014

                                            No. 04-14-00755-CV

                                           IN RE Oscar BUSTOS

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        On October 30, 2014, relator filed a motion for stay pending a ruling on his petition for
writ of mandamus. Relator’s request for temporary relief is GRANTED IN PART. The portions
of the trial court’s oral ruling issued on October 23, 2014 obligating relator to pay child support
and a portion of the amicus attorney’s fees are TEMPORARILY STAYED until further order of
this court. Because a stay of the portion of the trial court’s order obligating relator to pay a
portion of the fees associated with supervised visitation with his children might preclude
relator’s visitation with his children during the pendency of this proceeding, we do not stay that
provision at this time.


           It is so ORDERED on November 6th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2007CI07181, styled In the Interest of E.B. and O.S.B. II, Minor Children,
pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.